Case 19-05001      Doc 76      Filed 03/27/20       Entered 03/27/20 15:30:30       Page 1 of 18



                        UNITED STATES BANKRUPTCY COURT
                            DISTRICT OF CONNECTICUT

____________________________________
IN RE:                               )
                                     )                CASE NO.          18-51243 (JAM)
JAMES GEORGE VENEZIANO,              )
       Debtor.                       )                CHAPTER           7
____________________________________)
                                     )
VILLAGE MORTGAGE COMPANY,            )
       Plaintiff,                    )
                                     )
       vs.                           )
                                     )                ADV. PRO. NO. 19-5001 (JAM)
JAMES GEORGE VENEZIANO,              )
       Defendant.                   )                 ECF NO.           63
____________________________________)


                                      APPEARANCES

David M. Shaiken, Esq.                                      Attorney for the Plaintiff
Shipman, Shaiken & Schwefel, LLC
433 South Main Street, Suite 319
West Hartford, Connecticut, 06110

Gregory T. Nolan, Esq.                                      Attorney for the Defendant
Renzullo & Associates
65 Elm Street
Winstead, Connecticut, 06098


              MEMORANDUM OF DECISION GRANTING PLAINTIFF’S
                   MOTION FOR SUMMARY JUDGMENT

Julie A. Manning, Chief United States Bankruptcy Judge

I.     Background

       James George Veneziano (the “Defendant”) filed a voluntary petition under Chapter 7,

Title 11, of the United States Code on September 26, 2018. On January 3, 2019, Village

Mortgage Company (the “Plaintiff”) commenced this adversary proceeding against the



                                                1
Case 19-05001         Doc 76    Filed 03/27/20       Entered 03/27/20 15:30:30      Page 2 of 18



Defendant. The complaint seeks a determination that a debt owed to the Plaintiff by the

Defendant is non-dischargeable pursuant to 11 U.S.C. § 523(a)(4). On November 12, 2019, the

Plaintiff filed a Motion for Summary Judgment (the “Motion for Summary Judgment”). The

Defendant filed a Response to the Motion for Summary Judgment (the “Response”) on

December 16, 2019. On December 17, 2019, the Plaintiff filed a Reply in support of the Motion

for Summary Judgment (the “Reply”). For the reasons that follow, the Motion for Summary

Judgment is granted.

II.    Jurisdiction

       The United States District Court for the District of Connecticut has jurisdiction over the

instant proceeding pursuant to 28 U.S.C. § 1334(b). The Bankruptcy Court derives its authority

to hear and determine this matter pursuant to 28 U.S.C. §§ 157(a) and (b)(1) and the District

Court’s General Order of Reference dated September 21, 1984. This is a “core proceeding”

pursuant to 28 U.S.C. § 157(b)(2)(I).

III.   Undisputed Facts

       The Court finds the following undisputed facts relevant to the determination of the

Motion for Summary Judgment:1

       1.      The Defendant and Laurel Caliendo co-founded the Plaintiff in 1996. It was

incorporated on July 1, 1998.




1
        The undisputed facts appear in the Motion for Summary Judgment and the exhibits
attached thereto, and in the Defendant’s Response and the exhibits attached thereto.
        Although there are other asserted undisputed facts, including facts pertaining to a second
Superior Court action brought by the Plaintiff against the Defendant, those facts are not material
to the determination of the Motion for Summary Judgment now before the Court.


                                                 2
Case 19-05001        Doc 76     Filed 03/27/20        Entered 03/27/20 15:30:30       Page 3 of 18



       2.      The Plaintiff is a closely held stock corporation. It brokers residential first

mortgages which it then sells in the secondary market.

       3.      The Defendant was a shareholder, officer, and director of the Plaintiff. He began

actively working in the Plaintiff’s office in 1999.

       4.      Ms. Caliendo was initially the Plaintiff’s corporate secretary and became its

president in 2000.

       5.      In 2010, the Defendant retired from the Plaintiff. In 2012, the Defendant was

removed from the board of directors.

       6.      In 2012, after the Defendant’s removal from the Board, Justin Girolimon, the

Plaintiff’s then-chief financial officer, began to investigate withdrawals the Defendant had made

from corporate funds.

       7.      On October 16, 2012, the Plaintiff filed a two-count complaint against the

Defendant in Connecticut Superior Court seeking injunctive relief and damages for conversion,

statutory theft, and embezzlement. See Village Mortgage Company v. James Veneziano, No.

LLI-CV-XX-XXXXXXX-S (the “2012 State Court Action”).

       8.      The Defendant filed a ten-count counterclaim in the 2012 State Court Action.

       9.       The Superior Court held a twelve-day bench trial in the 2012 State Court Action

in May 2015, after which the parties filed post-trial briefs. On January 25, 2016, the Superior

Court issued a Memorandum of Decision entering judgment in favor of the Plaintiff, awarding

damages to the Plaintiff in the amount of $693,395.03, trebled to provide for a total award of

$2,080,185.09, and ruling against the Defendant on each of his counterclaims (the “2016

Judgment”).




                                                  3
Case 19-05001         Doc 76     Filed 03/27/20        Entered 03/27/20 15:30:30       Page 4 of 18



       10.      The 2016 Judgment finds the following facts and determines the following legal

issues2:

             a. From its inception, the Plaintiff’s business was the brokering of residential first

                mortgages, which the company would place and then sell in the secondary market.

             b. The Defendant, who held a bachelor’s degree in business science and who had

                experience in banking, was the Plaintiff’s vice president and treasurer, positions

                he held until he retired in 2010. The Defendant directed, supervised, and

                controlled all the financial aspects of the Plaintiff.

             c. Ms. Caliendo, who did not have an educational background in financial services,

                and completed two years of college, handled operations, including the processing,

                closing, funding, delivery, and servicing of the loans, and the selling of the loans

                on the secondary market.

             d. The split of responsibility between Ms. Caliendo and the Defendant remained

                consistent until his retirement.

             e. The Defendant admitted at trial that he was a fiduciary of and had a duty to the

                Plaintiff corporation of undivided loyalty and utmost good faith. In his

                counterclaim, the Defendant alleged he was employed by the Plaintiff to occupy a

                position of trust and confidence, and was responsible for, among other things,

                maintaining the Plaintiff’s accounting records. The Defendant further alleged

                that, as vice president, he had a fiduciary duty to exercise good faith, loyalty, and

                honesty toward the Plaintiff, to act solely for its benefit in all matters connected



2
 In the Defendant’s Local Rule 56(a)(2) Statement, attached to his Response, the Defendant
“denies” findings contained in the 2016 Judgment, but admits that the 2016 Judgments finds
otherwise.
                                                   4
Case 19-05001    Doc 76     Filed 03/27/20        Entered 03/27/20 15:30:30        Page 5 of 18



           with his employment, and to be candid with the Plaintiff by fully disclosing

           information which would be useful to it in the protection and promotion of its

           interest.

        f. The Defendant officially retired from the Plaintiff in January of 2010, but stayed

           actively involved with the company, asserting authority over many aspects of the

           Plaintiff’s financial affairs until his removal from the board of directors in April

           of 2012.

        g. Mr. Girolimon’s 2012 investigation into the Defendant’s withdrawals from

           corporate funds resulted in a breakdown of all amounts of corporate funds

           misappropriated by the Defendant and not repaid. Mr. Girolimon determined that

           the Defendant misappropriated $1,244,661.02 from the Plaintiff from 2004

           through 2014 and $693,395.03 since a period that began three years before the

           date of the filing of the 2012 State Court Action.

        h. The Defendant owed a fiduciary duty to the Plaintiff as its vice president and

           treasurer, and as a director until his removal from the board of directors in 2012.

           The Defendant also owed a fiduciary duty to the Plaintiff due to the trust and

           confidence placed in him by Ms. Caliendo, Mr. Girolimon, and others, his control

           over the Plaintiff’s finances, and the opportunity that such control gave for self-

           dealing.

        i. Until his retirement in early 2010, the Defendant was in a superior position to

           everyone else at the Plaintiff with respect to financial matters, based upon his

           experience and expertise. The Defendant directed, supervised, and controlled all

           the financial aspects of the Plaintiff from its inception until his retirement in early



                                              5
Case 19-05001    Doc 76     Filed 03/27/20       Entered 03/27/20 15:30:30        Page 6 of 18



           2010 and asserted his influence over financial matters until his discharge from the

           board in 2012.

        j. The Defendant was primarily responsible for the books and records of the

           Plaintiff and was the employee at the Plaintiff responsible for interacting with

           accountants. The Defendant had the ultimate responsibility for accounting entries

           and how transactions were characterized in the Plaintiff’s records. He was also

           solely responsible for working with auditors and reviewing audited financial

           statements. The Plaintiff’s board of directors trusted the Defendant to handle the

           financial affairs of the corporation. Ms. Caliendo also trusted the Defendant to run

           the financial aspects of the business.

        k. The Defendant owed fiduciary duties to the Plaintiff and he breached those duties

           by engaging in self-dealing by taking the Plaintiff’s funds for his own personal

           use at his sole discretion without any regard to the Plaintiff or its shareholders.

        l. The Defendant misappropriated the Plaintiff’s corporate funds and defalcated

           them, and did not pay the funds back to the Plaintiff, despite the Plaintiff’s

           requests that he do so.

        m. The Defendant’s improper transactions were for his personal use, not for

           corporate matters, and were not authorized by the Plaintiff’s board of directors.

        n. The Defendant viewed the funds in the Plaintiff’s accounts as his own, and such

           an attitude and explanation show a complete disregard for corporate formalities,

           the rights and interests of the Plaintiff and its shareholders, and the Defendant’s

           fiduciary duties.




                                             6
Case 19-05001    Doc 76     Filed 03/27/20       Entered 03/27/20 15:30:30       Page 7 of 18



        o. The Defendant acted at his own sole discretion with regard to the Plaintiff’s

           finances, without approval from the board of directors. The Defendant’s view

           that he could authorize and cause advances to himself whenever he wanted

           without proper approval epitomizes both his misconduct and the mindset he

           evinced when supervising the financial affairs of the Plaintiff.

        p. The Defendant acted without good faith and fair dealing when he manipulated the

           Plaintiff’s accounting records.

        q. The Defendant told his son, with regard to Plaintiff’s records, that there was

           “fraud all over those goddamn books.”

        r. The Defendant manipulated the financial affairs of the Plaintiff in numerous

           dishonest ways, treated the corporate assets of the Plaintiff as if they were his

           own, and felt entitled to loot the corporate treasury whenever he wanted to and he

           did so.

        s. The Defendant breached his fiduciary duties to the Plaintiff by stealing,

           embezzling, and converting funds to his own use.

        t. The Defendant was not authorized to abscond with corporate funds.

        u. The Defendant looted the corporate treasury to a significant extent for his own

           personal benefit for at least ten years. Such substantial misappropriations over

           such a long period of time demonstrates the requisite intent and the requisite

           wrongful taking of property from its rightful owners, the shareholders, by a

           preponderance of the evidence.




                                             7
Case 19-05001         Doc 76     Filed 03/27/20       Entered 03/27/20 15:30:30      Page 8 of 18



             v. The defendant was in a special and confidential relationship with the Plaintiff.

                He, as the financial head of the Plaintiff, was entrusted with the corporate funds.

                He wrongfully converted a substantial amount of corporate funds to his own use.

       11.      The 2016 Judgment was affirmed by the Connecticut Appellate Court on July 25,

2017. See Village Mortgage Company v. James Veneziano, 175 Conn. App. 59 (2017). The

Connecticut Supreme Court denied the Defendant’s petition for certification to appeal on

November 9, 2017. Therefore, the 2016 Judgment is a final judgment.

IV.    Summary Judgment Standard

       Federal Rule of Civil Procedure 56(a) is made applicable to these proceedings by Federal

Rule of Bankruptcy Procedure 7056. Rule 56 directs that “[t]he court shall grant summary

judgment if the movant shows that there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a); Fed. R. Bankr. P. 7056.

The “mere existence of some alleged factual dispute between the parties will not defeat an

otherwise properly supported motion for summary judgment; the requirement is that there be no

genuine issue of material fact.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247-48 (1986)

(emphasis in original). “Upon consideration of a motion for summary judgment, ‘the judge’s

function . . . is not to weigh the evidence and determine the truth of the matter but to determine

whether there is a genuine issue for trial.’” Parris v. Delaney (In re Delaney), 504 B.R. 738, 746

(Bankr. D. Conn. 2014) (quoting Anderson, 477 U.S. at 249). “[T]he court ‘cannot try issues of

fact; it can only determine whether there are issues to be tried.’” Mex. Constr. & Paving v.

Thompson (In re Thompson), 511 B.R. 20, 24 (Bankr. D. Conn. 2014) (quoting Flaherty v. Lang,

199 F.3d 607, 615 (2d Cir. 1999)).

       At the summary judgment stage, the moving party must show there are no material issues



                                                  8
Case 19-05001        Doc 76     Filed 03/27/20        Entered 03/27/20 15:30:30        Page 9 of 18



of fact, and the court must consider all facts in the light most favorable to the non-moving party.

Conn. Ironworkers Emp’rs Ass’n v. New England Reg’l Council of Carpenters, 869 F.3d 92, 98-

99 (2d Cir. 2017), cert. denied, 138 S. Ct. 1547 (2018) (citing Eastman Kodak Co. v. Image

Tech. Servs., Inc., 504 U.S. 451, 456, (1992); Gemmink v. Jay Peak Inc., 807 F.3d 46, 48 (2d Cir.

2015)). Once the moving party has met its burden, the “party opposing summary judgment . . .

must set forth ‘specific facts’ demonstrating that there is ‘a genuine issue for trial.’” Official

Comm. of Unsecured Creditors of Affinity Health Care Mgmt., Inc. v. Wellner (In re Affinity

Health Care Mgmt., Inc.), 499 B.R. 246, 251 (Bankr. D. Conn. 2013) (quoting Wright v. Goord,

554 F.3d 255, 266 (2d Cir. 2009)).

V.     Discussion

                      A. The collateral estoppel effect of the 2016 Judgment

       Under the doctrine of collateral estoppel, “once a court has decided an issue of fact or law

necessary to its judgment, that decision is conclusive in a subsequent suit based on a different

cause of action involving a party to the prior litigation.” United States v. Mendoza, 464 U.S.

154, 158 (1984); see also Ball v. A.O. Smith Corp., 451 F.3d 66 (2d Cir. 2006). It is well-

established that the doctrine of collateral estoppel applies in bankruptcy proceedings, and that the

doctrine may be used to establish the non-dischargeability of a debt. In re Snyder, 939 F.3d 92,

100 (2d Cir. 2019) (citing Evans v. Ottimo, 469 F.3d 278, 281 (2d Cir. 2006), Grogan v. Garner,

498 U.S. 279, 284 n.11, 111 S.Ct. 654, 112 L.Ed.2d 755 (1991)).

       “When determining the preclusive effect of a state court judgment, a court must apply

the preclusive law of the rendering state.” Thompson, 511 B.R. at 26 (quoting Faraday v.

Blanchette, 596 F. Supp. 2d 508, 514 (D. Conn. 2009)). Under Connecticut law, “collateral

estoppel means simply that when an issue of ultimate fact has once been determined by a valid



                                                  9
Case 19-05001       Doc 76     Filed 03/27/20      Entered 03/27/20 15:30:30         Page 10 of 18



and final judgment, that issue cannot again be litigated between the same parties in any future

lawsuit . . . Issue preclusion arises when an issue is actually litigated and determined by a valid

and final judgment, and that determination is essential to the judgment.” Cumberland Farms,

Inc. v. Town of Groton, 262 Conn. 45, 58 (2002). To be subject to collateral estoppel, an issue

must have been (1) “fully and fairly litigated,” (2) “actually decided,” (3) “necessary to the

judgment” in the first action, and (4) “identical” to the issue to be decided in the second action.

See Faraday, 596 F. Supp. 2d 508, 515 (citing State v. Joyner, 255 Conn. 477, 490 (2001);

Lighthouse Landings, Inc. v. Conn. Light & Power Co., 300 Conn. 325, 343 (2011)). “As the

Supreme Court observed, relitigation will be barred where ‘the issues presented by this

litigation are in substance the same as those resolved’ in the prior case.” Guo Zhong Wu v.

Qiao Lin (In re Qiao Lin), 576 B.R. 32, 59 (Bankr. E.D.N.Y 2017) (quoting Montana v. United

States, 440 U.S. 147, 155 (1979)). Direct identity of issues is not required; substantial identity

will suffice. Id. The party seeking to utilize the doctrine of collateral estoppel bears the burden

of proving the elements necessary for its application. Automated Salvage Transp. Co. v.

Swirsky (In re Swirsky), 372 B.R. 551, 562 (Bankr. D. Conn. 2006).

                             B. The Plaintiff’s section 523(a)(4) claim

       The Plaintiff argues that because the 2016 Judgment is entitled to preclusive effect under

the doctrine of collateral estoppel, summary judgment should enter in its favor on the section

523(a)(4) claim, the sole count of the complaint. The Court agrees.

       The aim of the Bankruptcy Code is to provide a fresh start to the “honest but unfortunate”

debtor. See Cohen v. de la Cruz, 523 U.S. 213, 217 (1998). Therefore, “while debts owed at the

time of the debtor’s bankruptcy filing are generally discharged, the Bankruptcy Code provides

‘certain categories of nondischargeable debts that Congress has deemed should survive



                                                 10
Case 19-05001       Doc 76     Filed 03/27/20      Entered 03/27/20 15:30:30         Page 11 of 18



bankruptcy.’” In re Tashlitsky, 492 B.R. 640, 644 (Bankr. E.D.N.Y. 2013) (quoting Giaimo v.

DeTrano (In re DeTrano), 326 F.3d 319, 322 (2d Cir. 2003)). One such exception from

discharge is a debt arising out of “fraud or defalcation while acting in a fiduciary capacity,

embezzlement, or larceny.” See 11 U.S.C. § 523(a)(4).

       In order to prevail on its section 523(a)(4) claim, the Plaintiff must show that the

Defendant’s debt arose from defalcation while acting in a fiduciary capacity or from

embezzlement or from larceny. Here, the Plaintiff has proven all three.

                          1. Defalcation while acting in a fiduciary capacity

       To prevail on a claim of non-dischargeability for fiduciary defalcation under section

523(a)(4), a plaintiff must establish two elements: “(i) the existence of a fiduciary relationship

between the Plaintiff and Defendant; and (ii) a defalcation committed by the Defendant in the

course of that relationship.” In re Fritzson, 590 B.R. 178, 192 (Bankr. D. Conn. 2018) (quoting

Beaulieu v. Fox (In re Fox), 2017 WL 564499, at *3 (Bankr. D. Conn. Feb. 10, 2017); Mirarchi

v. Nofer (In re Nofer), 514 B.R. 346, 353 (Bankr. E.D.N.Y. 2014)).

       The Bankruptcy Code does not define “fiduciary relationship.” See Fritzson, 590 B.R. at

192. While the definition of fiduciary for the purposes of section 523(a)(4) is generally a matter

of federal law, In re Gucciardo, 577 B.R. 23, 33 (Bankr. E.D.N.Y. 2017), “its application

frequently turns upon obligations attendant to relationships governed by state law,” In re Hayes,

183 F.3d 162, 166 (2d Cir. 1999). “Under Connecticut law, a fiduciary relationship is a

relationship that is characterized by a unique degree of trust and confidence between the parties,

one of whom has superior knowledge, skill or expertise and is under a duty to represent the

interests of the other.” Martinelli v. Bridgeport Roman Catholic Diocesan Corp., 196 F.3d 409,

429 (2d Cir. 1999). “In the seminal cases in which [the Connecticut Supreme Court] has



                                                 11
Case 19-05001        Doc 76     Filed 03/27/20      Entered 03/27/20 15:30:30          Page 12 of 18



recognized the existence of a fiduciary relationship, the fiduciary was either in a dominant

position, thereby creating a relationship of dependency, or was under a specific duty to act for

the benefit of another.” In re Hall, 483 B.R. 281, 292 (Bankr. D. Conn. 2012) (citing Hi-Ho

Tower, Inc. v. Com-Tronics, Inc., 255 Conn. 20, 38, 761 A.2d 1268 (2000)). A fiduciary

relationship will involve “a difference in knowledge or power between fiduciary and principal

which ... gives the former a position of ascendancy over the latter.” Hayes, 183 F.3d at 167.

Finally, “[t]he fiduciary relationship must exist prior to the act creating the debt; a trust

relationship cannot be said to arise merely from the wrongful conduct itself.” Fritzson, 590 B.R.

at 192 (citation omitted).

        If the court determines the defendant was acting in a fiduciary capacity, it next examines

whether the defendant’s acts constitute defalcation under section 523(a)(4). See In re Deutsch,

575 B.R. 590, 600-01 (Bankr. S.D.N.Y. 2017). Defalcation “refers to a failure to produce funds

entrusted to a fiduciary.” 4 Collier on Bankruptcy ¶ 523.10[1][b], 532-71 (Alan N. Resnick &

Henry J. Sommers eds., 16th ed.). For the purposes of section 523(a)(4), defalcation “requires an

‘intentional wrong,’ ‘conduct the fiduciary knows is improper’ or ‘reckless’ conduct.” See In re

Watterson, 524 B.R. 445, 452 (Bankr. E.D.N.Y. 2015) (quoting Bullock v. BankChampaign,

N.A., 569 U.S. 267, 273-74 (2013)); see also Snyder, 939 F.3d at 102 (“Defalcation also requires

a culpable state of mind, specifically, knowledge of, or gross recklessness in respect to, the

improper nature of the relevant fiduciary behavior.”) (quotation marks and citation omitted).

The culpable state of mind requirement is met “if the fiduciary consciously disregards (or is

willfully blind to) a substantial and unjustifiable risk that his conduct will turn out to violate a

fiduciary duty.” Snyder, 939 F.3d at 102 (citing Bullock, 569 U.S. at 274).




                                                  12
Case 19-05001       Doc 76      Filed 03/27/20     Entered 03/27/20 15:30:30          Page 13 of 18



       The elements of a section 523(a)(4) cause of action for defalcation while acting in a

fiduciary capacity were established in the 2016 Judgment and are identical to the issues that were

litigated in the 2012 State Court Action.

       The 2016 Judgment establishes a fiduciary relationship under section 523(a)(4).3 The

Superior Court determined that the Defendant, as vice president, treasurer, and member of the

board of directors of a closely-held corporation, owed a fiduciary duty to the Plaintiff and its

shareholders. It also found the Defendant owed a fiduciary duty to the Plaintiff based on the

trust and confidence placed in the Defendant by the Plaintiff and because of his control over the

Plaintiff’s finances. The 2016 Judgment establishes that the Defendant directed, supervised, and

controlled all financial aspects of the Plaintiff from its inception until his retirement in 2010, and

that he asserted his influence over the Plaintiff’s finances until his removal from the board of

directors in 2012. Therefore, there is no genuine dispute of material fact as to the Defendant

serving in a fiduciary capacity with respect to the Plaintiff under section 523(a)(4). See

Gucciardo, 577 B.R. at 33 (noting that the requisite fiduciary capacity for purposes of section

523(a)(4) can be based on “the duty owed by a corporate officer or director to shareholders”)

(citing Nofer, 514 B.R. at 354); Fritzson, 590 B.R. at 193 (finding a fiduciary relationship for


3
  In his Response, the Defendant argues that the Plaintiff did not specifically allege a breach of
fiduciary duty in the 2012 State Court Action, and so the issue of fiduciary duty was not actually
litigated and is not entitled to preclusive effect. A full reading of the 2016 Judgement belies the
Defendant’s claim. The 2016 Judgment states that the Plaintiff alleged the Defendant owed it a
fiduciary duty arising from his management, control, direction and/or supervision of the
Plaintiff’s financial affairs. While the 2016 Judgment acknowledges that the complaint “could
be more artfully pleaded” and “does not specifically allege a breach of fiduciary duty,” the
Superior Court ultimately concludes that the Plaintiff alleged a breach of fiduciary duty in
relation to its allegations of conversion, statutory theft, embezzlement of funds, and
misappropriation. The Superior Court also noted that, at trial, the Defendant’s counsel admitted
that the Plaintiff was alleging a breach of fiduciary duty. Further, the 2016 Judgment determined
that, based on the evidence presented at trial and the admissions of the Defendant himself, the
Defendant owed a fiduciary duty to the Plaintiff and that he breached that duty.

                                                  13
Case 19-05001       Doc 76     Filed 03/27/20      Entered 03/27/20 15:30:30          Page 14 of 18



purposes of section 523(a)(4) when the relationship between the defendant and the plaintiffs was

“characterized by a unique degree of trust and confidence between the parties, one of whom has

superior knowledge, skill or expertise and is under a duty to represent the interests of the

other.”).

        The 2016 Judgment also establishes defalcation. The Superior Court determined that the

Defendant misappropriated $1,244,661.02 from the Plaintiff from 2004 through 2014 and

misappropriated $693,395.03 from the Plaintiff since a period beginning three years before the

filing of the 2012 State Court Action. “At minimum, ‘defalcation,’ as that term is used in section

523(a)(4), embraces misappropriation by a fiduciary.” In re Mulligan, 577 B.R. 6, 17 (Bankr. D.

Conn. 2017), aff’d sub nom. Mulligan v. Jalbert, No. 3:17-CV-01873 (JAM), 2018 WL 7506431

(D. Conn. May 3, 2018), aff’d sub nom. In re Mulligan, 763 F. App’x 70 (2d Cir. 2019) (citing In

re Stone, 94 B.R. 298, 300 (S.D.N.Y. 1988), aff’d, 880 F.2d 1318 (2d Cir. 1989)).

        Further, the 2016 Judgment found the Defendant’s misappropriations demonstrated his

improper conduct and self-dealing. The Superior Court determined the Defendant manipulated

the Plaintiff’s accounting records and knew of the impropriety of his manipulations. These

actions of the Defendant amount to conduct that easily meets section 523(a)(4)’s requirement

that the fiduciary “consciously disregards (or is willfully blind to) a substantial and unjustifiable

risk that his conduct will turn out to violate a fiduciary duty.” See Snyder, 939 F.3d at 102.

Therefore, there is no genuine issue of material fact as to the Defendant’s actions constituting

defalcation within the meaning of section 523(a)(4).

        The fiduciary relationship and defalcation elements of a section 523(a)(4) claim were also

actually and necessarily decided in the 2012 State Court Action. In order for the Superior Court

to award damages to the Plaintiff on its claims of breach of fiduciary duty, conversion, statutory



                                                 14
Case 19-05001       Doc 76     Filed 03/27/20     Entered 03/27/20 15:30:30          Page 15 of 18



theft, and embezzlement, it was essential for it to find the Defendant owed a fiduciary duty to

Plaintiff and this his actions with respect to that duty were fraudulent or improper. Finally, the

2016 Judgment was fully litigated. It was the result of a twelve-day bench trial during which the

Defendant was represented by counsel. The 2016 Judgment was detailed in a 94-page ruling that

was affirmed on appeal. Accordingly, under preclusion principles, summary judgment must

enter in the Plaintiff’s favor on its claim that the Defendant committed fiduciary defalcation

under section 523(a)(4).

                                          2. Embezzlement

       Embezzlement, under section 523(a)(4), “is defined by federal common law as the

fraudulent appropriation of property by a person to whom such property has been entrusted, or

into whose hands it has lawfully come.” In re Budnick, 469 B.R. 158, 176 (Bankr. D. Conn.

2012). To establish embezzlement, “the creditor must show by a preponderance of the evidence

(1) that the debtor appropriated the subject funds for his own benefit and (2) that he did so with

fraudulent intent or deceit.” Id. (citing Pierce v. Pyritz, 200 B.R. 203, 205 (N.D.Ill. 1996)).

“Fraudulent intent may be determined from the facts and circumstances surrounding the act.” Id.

(citing Estate of Stanford Harris v. Dawley (In re Dawley), 312 B.R. 765, 779 (Bankr. E.D.Pa.

2004), aff’d, 2005 WL 2396489 (E.D.Pa. Sept. 28, 2005)).

       The elements of a section 523(a)(4) cause of action for embezzlement were established in

the 2016 Judgment. The Superior Court found the Defendant liable for embezzlement under

Connecticut law. Pursuant to Connecticut law, “[a] person commits embezzlement when he

wrongfully appropriates to himself or to another property of another in his care or custody.”

Sullivan v. Thorndike, 104 Conn. App. 297, 306-07 (2007). Embezzlement occurs when “the

defendant, by virtue of his agency or other confidential relationship, has been entrusted with the



                                                 15
Case 19-05001       Doc 76      Filed 03/27/20     Entered 03/27/20 15:30:30          Page 16 of 18



property of another and wrongfully converts it to his own use.” Id. (citing State v. Lizzi, 199

Conn. 462, 467 (1986)).

       The facts underlying the finding of embezzlement under Connecticut law also establish

embezzlement for section 523(a)(4) purposes. The 2016 Judgment determines the Defendant, as

the financial head of the Plaintiff, was entrusted with the corporate funds and that he wrongfully

converted a substantial amount of the corporate funds to his own use. Further, the Superior

Court found that the Defendant, for at least ten years, significantly looted the Plaintiff’s

corporate treasury for his own benefit, and that such substantial misappropriations over a long

period of time demonstrate the requisite intent and the requisite wrongful taking of property from

its rightful owners, the shareholders, by a preponderance of the evidence. Therefore, there is no

genuine issue of material fact as to the Defendant’s actions constituting embezzlement within the

meaning of section 523(a)(4).

       The element of embezzlement was both present and fully litigated in the 2012 State Court

Action and was actually and necessarily decided in the 2016 Judgment. Further, embezzlement

under section 523(a)(4) is in substance identical to the issues determined in the 2012 State Court

Action. Accordingly, the application of collateral estoppel is appropriate in this case and

warrants a finding that the Plaintiff is entitled to judgment as a matter of law.

                                              3. Larceny

       Larceny, for purposes of section 523(a)(4), is “the fraudulent and wrongful taking and

carrying away of the property of another with the intent to convert the property to the taker’s use

without the consent of the owner.” Fritzon, 590 B.R. at 197 (quoting 4 Collier on Bankruptcy ¶

523.10[2], p. 523-77 (Alan N. Resnick & Henry J. Sommers eds., 16th ed.)). “Section 523(a)(4)

and Connecticut law require a showing of ‘fraudulent intent’ in the wrongful taking of the



                                                 16
Case 19-05001         Doc 76    Filed 03/27/20     Entered 03/27/20 15:30:30        Page 17 of 18



property of another.” Id. (quoting FDIC v. Roberti (In re Roberti), 201 B.R. 614, 621 (Bankr. D.

Conn. 1996)). As distinguished from embezzlement, the original taking of the property must be

unlawful.” Id. (citing Farina v. Balzano (In re Balzano), 127 B.R. 524, 533 (Bankr. E.D.N.Y.

1991)).

          The element of larceny for section 523(a)(4) purposes was established in the 2016

Judgement. The Superior Court found the Defendant liable for statutory theft. Statutory theft

under Connecticut General Statues § 52–564 is synonymous with larceny under General Statutes

§ 53a–119. Blackwell v. Mahmood, 120 Conn. App. 690, 700 (2010). “A person commits

larceny within the meaning of General Statutes § 53a–119 when, with intent to deprive another

of property or to appropriate the same to himself or a third person, he wrongfully takes, obtains

or withholds such property from an owner.” Id.

          The Superior Court found that the evidence convincingly demonstrated that the

Defendant was not authorized to abscond with the funds of the Plaintiff, but that he did so. This

conclusion, along with the findings discussed above, more than support a finding that the

Defendant wrongfully took the Plaintiff’s property with the requisite fraudulent intent for the

purposes of section 523(a)(4). Therefore, there is no genuine issue of material fact as to the

Defendant’s actions constituting larceny within the meaning of section 523(a)(4).

          The element of larceny was both present and fully litigated in the 2012 State Court

Action and was actually and necessarily decided in the 2016 Judgment. Further, larceny under

section 523(a)(4) is in substance identical to the issues determined in the 2012 State Court

Action. Accordingly, the application of collateral estoppel is appropriate in this case and

warrants a finding that the Plaintiff is entitled to judgment as a matter of law.




                                                  17
Case 19-05001          Doc 76    Filed 03/27/20     Entered 03/27/20 15:30:30         Page 18 of 18



VI.       Conclusion

          For the reasons set forth above, the essential elements of a cause of action for non-

dischargeability under section 523(a)(4) were found by a preponderance of the evidence by the

Connecticut Superior Court, and there are no genuine issues of material fact to be tried in this

adversary proceeding. The Plaintiff is therefore entitled to a determination as a matter of law

that the debt owed to it by the Defendant is non-dischargeable pursuant to 11 U.S.C. § 523(a)(4).

The Defendant’s debt to the Plaintiff of $2,080,185.094 as found by the Connecticut Superior

Court is non-dischargeable pursuant to 11 U.S.C. § 523(a)(4). Accordingly, it is hereby

          ORDERED: The Plaintiff’s Motion for Summary Judgment is GRANTED; and it is

further

          ORDERED: A separate judgment as to the non-dischargeability of the Defendant’s

debt pursuant to 11 U.S.C. § 523(a)(4) will enter.


               Dated at Bridgeport, Connecticut this 27th day of March, 2020.




4
 As set forth above, this amount is the product of an award of $693,395.03, trebled pursuant to
Connecticut law. Treble damages imposed under state law can be non-dischargeable under
section 523(a)(4). See In re Roberti, 201 B.R. 614, 623-24 (Bankr. D. Conn. 1996); Mulligan,
577 B.R. at 22.



                                                   18
